DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the response to election/restriction dated 7/7/2021. Claims 10-18 are currently pending. Claims 1-9 have been previously cancelled. Claims 14-18 have been withdrawn as a result of the restriction requirement dated 5/7/2021. Claims 10-14 have been amended.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 10-13, in the reply filed on 7/7/2021 is acknowledged.
Claims 14-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 4706439) in view of Gloton (US 5470411).
	Regarding claim 10, Barton, discloses a method for manufacturing pouches made of at least partly thermoplastic material, including the following steps: superimposing at least two webs (12 – Fig. 3) of at least partly thermoplastic material (col. 5, line 58 – col. 6, line 2); joining said webs at adhesion regions or lines (col. 6, lines 20-46); and cutting said webs at cutting regions or lines in order to provide pouches (col. 6, lines 51-63).
	However, Barton does not disclose after the step of superimposing the webs, a step of exerting a traction force on said webs.
	Gloton teaches a method of manufacturing products comprising the steps of superimposing two webs (10, 11 – Fig. 4) and in a condition in which the webs are superimposed, exerting a traction force on said webs and causing selective elongation of at least one of the two webs via the application of heat, said heat being applied to at least one of (col. 5, lines 39-57) in order to ensure that the manufactured products are assembled within specification and thereby improve the reliability of the manufacturing process. One of ordinary skill in the art, upon reading the teaching of Gloton, would have recognized that the step of superimposing webs of Barton is analogous to the step of superimposing webs of Gloton.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Barton to include the step of exerting a traction force as taught by Gloton in order to improve the reliability of the pouch manufacturing process.

	Regarding claim 13, Barton, as modified by Gloton, further teaches a step of checking an alignment of said webs (12 – Fig. 3, Barton), performed via optical detection of markers (I – Fig. 1, Gloton) provided on a surface of said webs, and wherein the application of heat is controlled by the detection of a condition of misalignment of said markers (col. 5, lines 28-57, Gloton).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barton (US 4706439) in view of Gloton (US 5470411) and Wech (US 4881933).
	Regarding claim 11, Barton, as modified by Gloton, teaches essentially all of the elements of the claimed invention in claim 10.
	However, Barton, as modified by Gloton, does not teach that said heat is applied by directing a stream of hot air onto the at least one of the two webs.
(1 – Fig. 1) by directing a stream of hot air onto the web (col. 10, lines 25-27). One of ordinary skill in the art, upon reading the teaching of Wech, would have recognized that the at least one web of Barton and Gloton is capable of being heated by directing a stream of hot air onto the web as taught by Wech. 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Barton as already modified by Gloton such that said heat is applied by directing a stream of hot air onto the at least one of two webs in the manner taught by Wech. One of ordinary skill in the art would have been motivated to make this modification in order to reduce contact with heating elements and thereby reduce wear on the web.

	Regarding claim 12, Barton, as modified by Gloton and Wech, teaches essentially all of the elements of the claimed invention in claim 11.
	However, Barton, as modified by Gloton and Wech, does not expressly teach the temperature of the stream of hot air.
	In this case, the temperature of the stream of hot air is a result effective variable, since the temperature applied to the at least on web determines in part the amount of elongation of the at least one web as suggested by Gloton (col. 5, lines 39-57).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have applied a stream of hot air having a temperature between 60°C and 90°C, since it has been held that where the general conditions In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/3/2021